Citation Nr: 1242440	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-36 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active military service from April 1977 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDING OF FACT

The probative evidence shows that the Veteran has dysthymic disorder due to his military service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, dysthymic disorder was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

In light of the decision herein granting service connection for dysthymic disorder, the Board finds that any error with regard to the VCAA's duties to notify and/or assist the Veteran in the development of the claim is harmless.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Congenital or developmental defects such as personality disorders and mental deficiency are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9, 4.127. 

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90. Service connection is generally precluded for any such defects.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service. 38 U.S.C.A. § 1111 (West 2002).  Pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  The Federal Circuit has held that "the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, it is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to a veteran's claim that does little more than suggest a possibility that an illness might have been caused by service is insufficient to establish service connection).  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2012).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's DD Form 214 reflects that he was a security specialist in the U.S. Air Force.  He did not receive any awards or decorations, and had no foreign or sea service.  

A review of the Veteran's service treatment records reveals that his psychiatric state was found to be within normal limits at the time of his March 1977 Report of Medical Examination upon induction.  Moreover, on his corresponding March 1977 Report of Medical History upon induction, he indicated that he never suffered from frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  

However, on October 3, 1977, the Veteran was referred for psychological evaluation and expressed his desire to be discharged from the service.  It was noted that the Veteran suffered from chronic depression with suicidal tendencies, and that he should not carry weapons or be present at missile sites.  An October 13, 1977, treatment note indicated that the Veteran was depressed because he felt his discharge request would be denied.  The psychologist opined that he was a "manipulator" who was attempting to force others to dislike him so that he would be discharged from service.  An October 25, 1977, note indicated that the Veteran seemed less depressed and more receptive to the consequences of not getting discharged.  In November 1977, the Veteran again sent correspondence expressing his desire to be discharged from the Air Force.  In a December 1977 Report of Medical History, the Veteran described a history of depression or excessive worry, and indicated that he had gained 30 pounds in the past 3 months due to depression.  However, the corresponding December 1977 Report of Medical Examination indicated that his psychiatric state was within normal limits, although the examiner acknowledged the previous diagnoses of depressive neurosis and inadequate personality.  In December 1977, he was honorably discharged from the service due to personality disorder.  

The Board emphasizes that in the March 1977 Report of Medical Examination at induction, the Veteran was found to be psychiatrically within normal limits.  Moreover, the Board cannot find contemporaneous medical reports in the file that would provide clear and convincing evidence that the Veteran had a mental disorder prior to his entry to active duty.  Hence, the presumption of soundness attaches.  

The Veteran sought psychiatric treatment from the VA in December 2009, at which time he was noted to have significant depression complicated by chronic pain.  An April 2010 VA psychiatry consultation note diagnosed the Veteran as having chronic major depressive disorder. 

He was afforded a VA mental disorders examination in April 2010, at which time he was diagnosed as having dysthymic disorder, nicotine dependence, a history of marijuana dependence, and personality disorder with depressive and borderline personality traits.  The Veteran recounted that he enlisted in the Air Force at the age of 20 as a result of his girlfriend breaking up with him.  The Veteran indicated that he joined the Air Force for the "wrong reasons" and began to feel trapped by the strict structure of military life.  The examiner noted that the Veteran met the diagnostic criteria for dysthymic disorder, nicotine dependence, and personality disorder.  However, he opined that it was less likely than not that the Veteran's psychiatric conditions were caused by his military service, and that, "[p]re-existing personality patterns related to feelings of inadequacy, low self-esteem, a defeatist outlook, and over dependence on others for support and acceptance, as well as the subsequent depressive symptoms as a result of his girlfriend breaking up with him at age 19 (rejection and possible increased feelings of inadequacy), were likely exacerbated by his impulsive decision to enter the Air Force."  The examiner further opined that preexisting psychiatric symptoms may have increased while in service, as the Veteran may have continued to be involved in an environment that was unsupportive and rigid.  The examiner concluded that the Veteran's preexisting personality pathology also likely contributed to his difficulties in the military.  

In August 2010, the RO requested that the April 2010 VA examiner prepare an addendum opinion, explaining that the Veteran's March 1977 enlistment examination did not note a psychiatric disability, and therefore he was presumed to have been in sound condition when accepted into service unless there was clear and unmistakable evidence demonstrating that a disorder existed prior to service and was not aggravated by such service.  The examiner responded that the Veteran experienced depressive symptoms which preexisted service, but which were likely exacerbated by service, resulting in difficulties with military life and his strong desire to be discharged from the military.  The examiner noted that after the Veteran perceived that his requested discharge was unlikely to be granted, his depressive symptoms increased.  The examiner opined that his problems with depression were related to one specific incident, but rather the consequences of his poor choice to enter the military and the associated regrets.  As such, the examiner concluded that the Veteran's current diagnosis of dysthymic disorder was "most likely a function of a difficult childhood, an impulsive decision to join the military and finding the environment unfitting, and numerous situational stressors since his discharge from the service."

In this regard, the Board finds that the conclusions made by the VA examiner are highly probative.  However, as discussed above, the record does not contain sufficient evidence to formally find that the Veteran's psychiatric disorder preexisted service; hence he has been deemed sound upon entry.  Moreover, the VA examiner clearly opined that the Veteran's depressive symptoms were exacerbated during his period of active duty service, based on the worsening of these symptoms when he believed his request for a discharge would be denied.  As such, VA has not shown by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.    Consequently, resolving any doubt in the Veteran's favor, the Board finds that service connection for dysthymic disorder is warranted.  


ORDER

Service connection for dysthymic disorder is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


